IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

D2L Ltd.

*
*
v. ** Civil No. CCB-18-2994
*
: Ee
Kevin T. Biggs, ef al.
ok
MEMORANDUM

_ Pending before the court is defendant OneLogin, Inc.’s (““OneLogin”) motion to dismiss
the complaint for lack of personal jurisdiction, or, in the alternative, for failure to state a claim.
(ECF No. 7). For the reasons outlined below, OneLogin’s motion will be granted for lack of
personal jurisdiction. The issues have been briefed and no oral argument is necessary. See Local

Rule 105.6 (D. Md. 2018).

BACKGROUND

D2L Ltd. (““D2L”) is a “global cloud software company” incorporated in Maryland and
headquartered in Canada. (Compl. {J 1, 4, ECF No. 1-1; Def.’s Reply Ex. 1 at 3, ECF No. 23-1).
OneLogin, a Delaware corporation headquartered in California, is a “‘cloud-based identity and
access management provider.” (Compl. | 2; Huger Aff. {] 2, ECF No. 7-2). Defendant Kevin T.
Biggs (“Biggs”), a California resident, worked as Senior Vice President of Worldwide Sales for
D2L from August 2014 through October 2017. (Compl. ff 2, 6; Biggs Aff. § 2, ECF No. 7-3). As
a D2L employee, Biggs signed an Employee Confidentiality, Inventions and Non-Compete
Agreement (“Non-Solicitation Agreement”). (Compl. ff] 3, 10). Biggs executed the Non-

Solicitation Agreement in California. (Biggs Aff. { 3). The Non-Solicitation Agreement prohibited
Biggs from “directly or indirectly, solicit[ing] for employment, employ[ing] or otherwise
engag[ing] the services of, any representatives, contractors, employees, distributors or consultants
of D2L” for a period of nine months after his employment with D2L terminated. (Compl. ] 11). In
executing the Non-Solicitation Agreement, Biggs also consented to suit in the State of Maryland
for any disputes arising out of the Agreement. (/d. 9 18; id Ex. A [‘“Non-Solicitation Agreement”]
at p. 13).

When D2L terminated Biggs’s employment in October 2017, Biggs executed a Release,
which reaffirmed his obligation to abide by all of the conditions of the Non-Solicitation
Agreement. (Compl. { 25; id. Ex. B [Release”] at p. 18). After leaving D2L, Biggs began working
for OneLogin. On May 1, 2018, D2L corresponded with Biggs, reaffirming his obligations under
the Non-Solicitation Agreement. (Compl. J 28), On May 1, 2018, D2L also “advised OneLogin
about Defendant Biggs’ continuing obligations to D2L.” (id. J 29).

On July 17, 2018, D2L brought suit against Biggs and OneLogin in the Circuit Court for
Baltimore County, Maryland, alleging: breach of the Non-Solicitation Agreement (Count I); and
intentional interference with contract (Count II). (/d. 4 33-56; Notice of Removal, ECF No. 1).
On September 28, 2018, defendants Biggs and OneLogin removed the case to this court. (Notice
of Removal).

STANDARD OF REVIEW

“When personal jurisdiction is properly challenged under Rule 12(b)(2), the jurisdictional
question is to be resolved by the judge, with the burden on the plaintiff ultimately to prove grounds
for jurisdiction by a preponderance of the evidence.” Carefirst of Maryland, Inc. v. Carefirst
Pregnancy Centers, Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citing Mylan Labs., Inc. v. Akzo, N.V.,

2 F.3d 56, 59-60 (4th Cir. 1993)). If the court resolves the personal jurisdiction question without

 
an evidentiary hearing, “the plaintiff need only make a prima facie showing of personal
jurisdiction.” Carefirst, 334 F.3d at 396 (citing Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. -
1989)). In assessing whether the plaintiff has carried this burden, the court resolves all disputed
facts and reasonable inferences in the plaintiff's favor. Carefirst, 334 F.3d at 396 (citing Mylan
Labs, 2 F.3d at 60).
ANALYSIS

Personal Jurisdiction

For a federal court to exercise personal jurisdiction over a foreign defendant, two hurdles
must be surpassed. First, the forum state’s long-arm statute must be satisfied. Second, the forum
state’s exercise of personal jurisdiction must comport with due process. Consulting Engineers
Corp. v. Geometric Lid., 561 F.3d 273, 277 (4th Cir. 2009). The Maryland long-arm statute
“authorize[s] the exercise of personal jurisdiction to the full extent allowable under the Due
Process Clause.” CSR, Lid. v. Taylor, 411 Md. 457, 473 (2009) (quoting Bond v. Messerman, 391
Md. 706, 721 (2006)). The court’s statutory inquiry therefore merges with the court’s analysis of
' the Due Process Clause. Carefirst, 334 F.3d at 396-97. Because the court finds that the exercise
of personal jurisdiction over OneLogin would offend the Due Process Clause, the court need not
resolve whether § 6-103(b)(4) of Maryland’s long-arm statute, the provision D2L argues is
applicable, would grant jurisdiction. Md. Code Ann., Cts. & Jud. Proc. § 6-103(b)(4).!

Consonant with the Due Process Clause, the court may exercise personal jurisdiction over

a nonresident defendant if the defendant has sufficient “minimum contacts” with the forum so that

 

'“A court may exercise personal jurisdiction over a person, who directly or by an agent . . . [clauses
tortious injury in the State or outside of the State by an act or omission outside the State if he regularly does
or solicits business, engages in any other persistent course of conduct in the State or derives substantial
revenue from goods, food, services, or manufactured products used or consumed in the State.” § 6-
103(b)(4).
haling the defendant to court in the forum state “does not offend traditional notions of fair play
and substantial justice.” /at’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945), The standard for
the court’s exercise of personal jurisdiction varies based on whether the defendant’s contacts with
the forum state are the genesis of the cause of action. Carefirst, 334 F.3d at 397. If the suit arises
out of the defendant’s contacts with the forum state, the court may exercise specific jurisdiction.
id. To determine whether specific jurisdiction exists, the court considers: “(1) the extent to which
the defendant purposefully availed itself of the privilege of conducting activities in the forum state;
(2) whether the plaintiff’s claims [arose] out of those activities; and (3) whether the exercise of
personal jurisdiction is constitutionally reasonable.” Universal Leather, LLC v. Koro AR, S.A., 773.
F.3d 553, 559 (4th Cir. 2014) (citing Tire Eng’g v. Shandong Linglong Rubber Co., 682 F.3d 292,
— 301-02 (4th Cir. 2012)).

If, however, the defendant’s contacts with the forum state do not give rise to the cause of
action, the plaintiff must show that the court has general jurisdiction over the defendant. Jd
General jurisdiction is appropriate when the defendant’s contacts with the forum state are so
“continuous and systematic” as to as to “render [the nonresident defendant] essentially at home in
the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear Dunlop
Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). D2L does not set forth any clear
argument that general jurisdiction exists, nor could it based on the facts alleged. A corporation’s
place of incorporation and principal place of business are the two paradigmatic bases for general
jurisdiction. Daimler, 571 U.S. at 137. Absent one of these two bases, it may be possible to
establish general jurisdiction in an “exceptional case.” Jd. at 139 n.19. But the corporation’s
operations in the forum state must be “so substantial and of such a nature as to render the

corporation at home in that State.” Jd The mere sale of products within the forum state is
insufficient. Goodyear, 564 U.S. at 930 n.6. OneLogin is neither incorporated nor headquartered
in Maryland and D2L has set forth no factual allegations that establish OneLogin is “comparable
to a domestic enterprise” of Maryland. Daimler, 571 U.S. at 133 n.11. Accordingly, the court
focuses its analysis on whether specific jurisdiction exists.

Specific jurisdiction cannot be exercised unless there is an “affiliation between the forum
and the underlying controversy, principally, [an] activity or occurrence that takes place in the
forum state.” Bristol-Myers Squibb Co. v. Superior Court, 137 8. Ct. 1773, 1781 (2017) (quoting
Goodyear, 564 U.S. at 919). The Supreme court’s personal jurisdiction jurisprudence makes clear
that specific jurisdiction is premised on the defendant’s contacts with the forum state, not the
defendant’s contacts with individuals from the forum state, or the plaintiffs contacts with the
forum state. Walden v. Fiore, 571 US. 277, 284-85 (2014). The Fourth Circuit has held that when
the brunt of the harm of tortious conduct is felt within, and specifically aimed at, the forum state,
this may inform the jurisdictional analysis.” But the mere causation of harm within the forum state
alone cannot support jurisdiction, instead, it must be “accompanied by the defendant’s own
contacts with the state.” Geometric Ltd, 561 F.3d at 280-81 (citing ESAB Group, Inc. v. Centricut,
Inc., 126 F.3d 617, 625-26 (4th Cir. 1997) (explaining that the defendant must have contacts with
the forum state, otherwise the effects test would allow the plaintiff's “decision about where to
establish residence” to dominate the personal jurisdiction analysis).

OnelLogin acknowledges that it conducts a nominal amount of business in Maryland. In
2017 and 2018, around one percent of OneLogin’s revenue was generated in Maryland, and

OneLogin conducted approximately one to two percent of its total solicitation in Maryland. (Huger

 

? The Fourth Circuit laid out the parameters of the “effects test” as: “(1} the defendant committed
an intentional tort; (2) the plaintiff felt the brunt of the hann in the forum, such that the forum can be said
to be the focal point of the harm; and (3) the defendant expressly aimed his tortious conduct at the forum,
such that the forum can be said to be the focal point of the tortious activity.” Geometric, 561 F.3d at 280.

5
Aff 4-5). But none of these contacts form the basis of this suit. Specific jurisdiction exists only
when the litigation arises out of defendant’s contacts with the forum state. Bristol-Myers, 137 S.Ct.
at 1781 (holding that when there is no connection between defendant’s contact with the forum
state and the underlying controversy, specific jurisdiction does not exist “regardless of the extent
of a defendant’s unconnected activities in the State”); see PTA-FLA, Inc. v. ZTE Corp., 715
F.App’x 237, 242 (4th Cir. 2017) (citing Bristol-Myers, 137 $.Ct. at 1781).> Accordingly,
OneLogin’s unconnected contacts with the state of Maryland cannot support this court’s exercise
of specific jurisdiction.

The only remaining potential basis for specific jurisdiction arises out of OneLogin’s
relationship with Biggs. D2L alleges that OneLogin “encouraged,” “actively and wrongfully
induced,” and “accepted the benefits of’ Biggs’s breach of the Non-Solicitation Agreement.
(Compl. fff 46, 48, 53). But D2L did not advise OneLogin of Biggs’s obligations under the Non-
Solicitation Agreement until May 1,: 2018, and D2L has not identified whether the alleged
solicitation of D2L employees occurred before or after this communication or provided any factual
allegations to support its assertions that OneLogin induced Biggs to breach his obligations. Further,
even if the court accepts the most extreme scenario—that Biggs acted as OneLogin’s agent in
breaching the Non-Solicitation Agreement—D2L has not alleged that Biggs solicited any D2L

employees in Maryland.4 Because D2L is a global firm, this is far from a foregone conclusion.

 

> Unpublished opinions are cited to not for their precedential authority, but for the soundness of
their reasoning.

* This paucity of contacts with Maryland distinguishes this case from First American First, Inc. v.
National Ass'n of Bank Women, 802 F.2d 1511 (4th Cir, 1986), Vishay Intertechnology, Inc. v. Delta Intern.
Corp., 696 F.2d 1062 (4th Cir. 1982), Metropolitan Regional Information Systems, Inc. v. American Home
Realty Network, Inc., 888 F.Supp.2d 691 (D. Md. 2012), and Crussiah v. Inova Health System, No. TDC-
14-4017, 2015 WL 7294368 (D. Md. Nov. 19, 2015), which D2L cites in support of its opposition to
OneLogin’s motion. In all four of the aforementioned cases, the dispute arose out of the defendant’s contacts
with the forum state. See First American, 802 F.2d at 1513, 1517 (defendants sent allegedly defamatory
letters to Virginia and the harm was felt in Virginia); Vishay, 696 F.2d at 1068 (“Delta initiated the contacts

6
(Compl. ff 1, 4). In fact, D2L has not specified which employees were solicited, where they were
located, or when the solicitation occurred. In assessing whether personal jurisdiction exists, the
court resolves all disputed facts and reasonable inferences in the plaintiff's favor, but the court
cannot assume facts not alleged. Carefirst, 334 F.3d at 396 (citing Mylan Labs, 2 F.3d at 60).
Because D2L has not identified any contacts with Maryland either by OneLogin directly, or
indirectly through Biggs, the court cannot exercise specific jurisdiction over OneLogin.
Accordingly, OneLogin’s motion will be granted.
Jurisdictional Discovery

As a final matter, D2 has asked the court for jurisdictional discovery. “Discovery under
the Federal Rules of Civil Procedure is broad in scope and freely permitted.” Carefirst, 334 F.3d
at 402 (citing Mylan Labs., 2 F.3d at 64). But district courts “have broad discretion in [their]
resolution of discovery problems that arise in cases pending before [them].” Afylan Labs., 2 F.3d
at 64 (quoting Jn re Multi-Piece Rim Prods. Liab. Litig., 653 F.2d 671, 679 D.C.Cit 1981)). A
district court does not abuse its discretion in denying jurisdictional discovery when the “additional
information” sought would not “alter [the] analysis of personal jurisdiction.” Carefirst, 334 Pd
at 403. D2L argues that jurisdictional discovery may reveal that the court can exercise general
jurisdiction over OneLogin. Specifically, D2L seeks discovery as to “whether OneLogim has
entered into any contract with Maryland citizens,” “how OneLogin targets [and solicits] business

in Maryland,” “the dollar amount of revenue that OneLogin” generates from business in Maryland,

 

with Vishay in North Carolina.”); Metropolitan, 888 F.Supp.2d at 702 (“AHRN actively and repeatedly
directed electronic activity into Maryland with the clear intent of engaging in business with Maryland
residents, the causes of action in this case result from AHRN’s display of the MRIS’s copyright content on
[its] Maryland real estate listings . . .”); Crussiah, 2015 WL 7294368, at *4 (“Crussiah alleges that Inova,
through its agents, contacted doctors in Maryland for the purpose of interfering with their contracts with
Crussiah.”).

> Because the court cannot exercise personal jurisdiction over OneLogin, the court need not
consider OneLogin’s 12(b)(6) argument.
and whether OneLogin attends trade shows or business meetings in Maryland. (Mem. P. & A.
Supp. PI.’s Resp. Opp’n [“Pl.’s Mot.”] at 13-14, ECF No. 21);

To exercise general jurisdiction over a foreign defendant the defendant’s contacts must be
so “continuous and systematic” that the defendant is “essentially at home in the forum State.”
Daimler, 571 U.S. at 127 (quoting Goodyear, 564 U.S. at 919). None of the discovery D2L
requests would alter the court’s jurisdictional analysis. OneLogin is not incorporated or
headquartered in Maryland and OneLogin has already conceded that it conducts a minimal amount
of business in the state. Determining how this business is conducted, or whether part of this
business includes attending tradeshows or meetings in state, will not alter the court’s ultimate
conclusion that OneLogin’s contacts with the state fall far short of establishing general jurisdiction.

Accordingly, the court will deny D2L’s request for jurisdictional discovery.

CONCLUSION
For the reasons stated above, the OneLogin’s to dismiss for lack of personal jurisdiction

will be granted. A separate order follows.

¥/2a 4 £ WIS
Date Catherine C. Blake

United States District Judge

 
